Citation Nr: 1517432	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-09 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral knee strain. 

2.  Entitlement to service connection for abdominal spasms. 

3.  Entitlement to service connection for muscle pains. 

4.  Entitlement to service connection for stress disorder. 

5.  Entitlement to service connection for hypertension (claimed as high blood pressure). 

6.  Entitlement to service connection for gastroesophageal reflux disease (claimed as acid reflux). 

7.  Entitlement to service connection for obstructive sleep apnea (claimed as insomnia). 

8.  Entitlement to service connection for memory problems. 

9.  Entitlement to service connection for chronic cough. 

10.  Entitlement to service connection for dizziness. 

11.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine (claimed as back pain). 

12.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Veteran represented by:	Kelli DiGrado, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987 and from November 1990 to July 1991, to include service in Southwest Asia.  The Veteran appears to be alternatively claiming all conditions as due to undiagnosed illness based on his service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has several disabilities due to military service, to include as due to "undiagnosed illness" as defined by VA regulation stemming from his military service in Southwest Asia.

At a VA examination in January 2009, a VA examiner provided diagnoses of chronic bilateral knee strain; right foot plantar fasciitis; bilateral hammer toes; lumbosacral degenerative joint disease; gastroesophageal reflux disease (GERD), hiatal hernia; hypertension; and obstructive sleep apnea.  The examiner appears to relate the Veteran's claimed condition of dizziness to diagnoses of hypertension, elevated liver enzymes associated with excessive alcohol consumption, and hypoglycemia.  The examiner also appears to relate the claimed conditions of cough, abdominal spasms, and muscle pains to the diagnoses of GERD and hiatal hernia.  The examiner further provided a diagnosis of "stress/insomnia/subjective reduction in mental capacity/excessive ETOH consumption with abnormal LFTs" for the claimed conditions of memory problems, stress disorder, and insomnia.

The examiner did not review the claims file and did not provide any medical nexus opinions in connection with any of the diagnoses provided; therefore, the report is inadequate.

With respect to the claimed condition of cough, the Board notes that service treatment records show the Veteran reported problems with hay fever on a Report of Medical History in March 1991.  Sinusitis was noted on the corresponding physical examination.  At his April 1991, Southwest Asia demobilization/redeployment medical evaluation, the Veteran reported cough/sinus infection problems while he was in the Southwest Asia region.  A "buddy statement" from an individual who claimed to serve with the Veteran in "Operation Desert Storm" notes that he observed the Veteran frequently coughing.  A statement from the Veteran's wife also indicates that she has observed the Veteran with a chronic cough.

Post-service private medical records, dated prior to the claims on appeal; reflect the Veteran's post-service complaint of a persistent, chronic cough that was diagnosed as allergic rhinitis.

With respect to the claimed conditions of plantar fasciitis, the record includes a June 2013 medical opinion from a private podiatrist, Dr. Footer, in support of the Veteran's claim.  Dr. Footer opined that the Veteran's plantar fasciitis "could be" related to military service as he was required to run and march in service-issued boots that had minimal arch support.  The Veteran has also submitted treatise evidence that addresses a link between army boots and stress/overuse injuries in the lower extremities.

In light of this evidence, and the inadequate VA examination, the Veteran must be afforded a new VA examination to determine the nature and etiology of the claimed disabilities. 

Finally, in an April 2013 statement, the Veteran's wife indicated that the Veteran had undergone knee surgery in April 2013.  Since the claim is being remanded for additional development, the file must be updated to include any VA treatment records and any additional, relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify, and authorize VA to obtain, any and all outstanding private treatment records related to his claimed disabilities, to specifically include records related to his April 2013 knee surgery.  Obtain all identified private records, as well as any available VA treatment records, and associate them with the claims file. 

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  The entire claim file, to include a copy of the remand, must be reviewed by the examiners.  All appropriate diagnostic testing must be conducted.

a) The appropriate examiners should identify any and all bilateral knee, bilateral foot, lumbar spine, psychiatric, respiratory, and gastrointestinal conditions found to be present.

For any diagnosis that was provided at the January 2009 VA examination (i.e. chronic bilateral knee strain, right foot plantar fasciitis, bilateral hammer toes, lumbosacral degenerative joint disease, GERD, hiatal hernia, hypertension, and obstructive sleep apnea), but is not found on current examination, the appropriate examiners are to reconcile such conflicting findings.

b) For each current diagnosis, the appropriate examiners are to state whether it is at least as likely as not that such diagnosis is at least as likely as not (a degree of probability of 50 percent or higher) related to or had its onset during either of the Veteran's periods of active service.  

The examiner is to consider Dr. Footer's June 2013 medical opinion as well as the Veteran's contention (and the treatise evidence related to this contention) that his bilateral knee, lumbar spine, and bilateral foot disabilities are related to wearing boots that were too small, physical training, running, and carrying and lifting heavy sand bags and other objects.  The examiner should also consider that the Veteran contends that while he was stationed in Saudi Arabia, he was exposed to "numerous environmental hazards" such as smoke and soot from burning oil wells and polluted air from weapon demolitions.

c) If, on the other hand, the Veteran suffers from chronic signs or symptoms that are determined not to be associated with a known clinical diagnosis, (such as chronic cough, abdominal spasms and muscle pains, memory problems, stress, and insomnia), the examiner must note that fact and indicate whether they constitute an undiagnosed illness(es) as defined by VA regulation.  In making this determination, the examiner must consider the lay statements from the Veteran, his spouse, and the individual who served with the Veteran regarding the Veteran's claimed symptoms.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation must be provided for that conclusion.

3.  Upon completion of the above requested development, readjudicate the appeal. If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




